 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 

 
Right to Purchase 334,905 shares of Common Stock of Green Irons Holdings
Corp. (subject to adjustment as provided herein)

 
FORM OF COMMON STOCK PURCHASE WARRANT
No. ____________                                                             
 Issue Date:  November __, 2009
 
GREEN IRONS HOLDINGS CORP., a corporation organized under the laws of the State
of Nevada (the “Company”), hereby certifies that, for value received,
______________________, or its assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company at any time commencing
on the Issue Date until 5:00 p.m., P.T. on the fifth anniversary of the Issue
Date (the “Expiration Date”), up to 334,905 fully paid and nonassessable shares
of Common Stock at a per share purchase price of $1.00.  The aforedescribed
purchase price per share, as adjusted from time to time as herein provided, is
referred to herein as the “Purchase Price.”  The number and character of such
shares of Common Stock and the Purchase Price are subject to adjustment as
provided herein.  The Company may reduce the Purchase Price for some or all of
the Warrants, temporarily or permanently.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Senior Secured Convertible Promissory Note (the “Promissory Note”), dated as of
November 18, 2009, entered into by the Company and the Holder in connection with
the Holder’s purchase of certain debt securities of the Company.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a)           The term “Company” shall include Green Irons Holdings Corp., and
any corporation that shall succeed or assume the obligations of Green Irons
Holdings Corp. hereunder.
 
(b)           The term “Common Stock” includes (a) the Company’s common stock,
$.001 par value per share, as authorized on the date of the Promissory Note, and
(b) any other securities into which or for which any of the securities described
in (a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
(c)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) that the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
 
(d)           The term “Warrant Shares” shall mean the Common Stock issuable
upon exercise of this Warrant.
 
November 18, 2009
1

--------------------------------------------------------------------------------


 
1.           Exercise of Warrant.
 
1.1.       Number of Shares Issuable upon Exercise.  From and after the Issue
Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of subsection 1.2 or upon exercise of this Warrant in part in
accordance with subsection 1.3, shares of Common Stock of the Company, subject
to adjustment pursuant to Section 4.
 
1.2.       Full Exercise.  This Warrant may be exercised in full by the Holder
hereof by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and delivery within two days thereafter of payment, in cash, wire
transfer or by certified or official bank check payable to the order of the
Company, in the amount obtained by multiplying the number of shares of Common
Stock for which this Warrant is then exercisable by the Purchase Price then in
effect.  The original Warrant is not required to be surrendered to the Company
until it has been fully exercised.
 
1.3.       Partial Exercise.  This Warrant may be exercised in part (but not for
a fractional share) by delivery of a Subscription Form in the manner and at the
place provided in subsection 1.2 except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (a) the number
of whole shares of Common Stock designated by the Holder in the Subscription
Form by (b) the Purchase Price then in effect.  On any such partial exercise
provided the Holder has surrendered the original Warrant, the Company, at its
expense, will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant of like tenor, in the name of the Holder hereof or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may
request, the whole number of shares of Common Stock for which such Warrant may
still be exercised.
 
1.4.       Fair Market Value.  Fair Market Value of a share of Common Stock as
of a particular date (the “Determination Date”) shall mean:
 
(a)           If the Company’s Common Stock is listed, traded, or quoted on the
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange, the American Stock Exchange, LLC, the OTC Bulletin
Board, or the Pink OTC Markets Inc., then the average of the closing or last
sale prices, respectively, reported for the ten trading days immediately
preceding the Determination Date;
 
(b)           If the Company’s Common Stock is not listed, traded, or quoted on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange, the American Stock Exchange, LLC, the OTC
Bulletin Board, or the Pink OTC Markets Inc., but is traded in the
over-the-counter market, then the average of the closing bid and ask prices
reported for the ten trading days immediately preceding the Determination Date;
 
(c)           Except as provided in clause (d) below and Section 3.1, if the
Company’s Common Stock is not so publicly listed, traded or quoted, then as the
Holder and the Company agree, or in the absence of such an agreement, by
arbitration in accordance with the rules then standing of the American
Arbitration Association, before a single arbitrator to be chosen from a panel of
persons qualified by education and training to pass on the matter to be decided
with such arbitration to be conducted in New York City, New York; or
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding-up, or any event deemed to be a liquidation, dissolution,
or winding-up pursuant to the Company’s charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
November 18, 2009
2

--------------------------------------------------------------------------------


 
1.5.       Company Acknowledgment.  The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant.  If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
1.6.       Trustee for Warrant Holders.  In the event that a bank or trust
company shall have been appointed as trustee for the Holder of the Warrants
pursuant to Subsection 3.2, such bank or trust company shall have all the powers
and duties of a warrant agent (as hereinafter described) and shall accept, in
its own name for the account of the Company or such successor person as may be
entitled thereto, all amounts otherwise payable to the Company or such
successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.
 
1.7        Delivery of Stock Certificates, etc. on Exercise.  The Company agrees
that the Warrant Shares shall be deemed to be issued to the Holder hereof as the
record owner of such shares as of the close of business on the date on which
delivery of a Subscription Form shall have occurred and payment made for such
shares as aforesaid.  As soon as practicable after the exercise of this Warrant
in full or in part, and in any event within ten (10) business days thereafter
(“Warrant Share Delivery Date”), the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise, plus,
in lieu of any fractional share to which such Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.  The Company
understands that a delay in the delivery of the Warrant Shares after the Warrant
Share Delivery Date could result in economic loss to the Holder.  As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $100
per business day after the Warrant Share Delivery Date for each $10,000 of
Purchase Price of Warrant Shares for which this Warrant is exercised which are
not timely delivered.  The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.  Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares by the
Warrant Share Delivery Date, the Holder may revoke all or part of the relevant
Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the liquidated damages described above shall be payable
through the date notice of revocation or rescission is given to the Company.
 
1.8        Buy-In.  In addition to any other rights available to the Holder, if
the Company fails to deliver to a Holder the Warrant Shares as required pursuant
to this Warrant within seven (7) business days after the Warrant Share Delivery
Date and the Holder or a broker on the Holder’s behalf purchases (in an open
market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Holder of the Warrant Shares which the Holder was
entitled to receive from the Company (a “Buy-In”), then the Company shall pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of common stock so purchased
exceeds (B) the aggregate Purchase Price of the Warrant Shares required to have
been delivered, together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if a Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 of Purchase Price of
Warrant Shares to have been received upon exercise of this Warrant, the Company
shall be required to pay the Holder $1,000, plus interest.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In.
 
November 18, 2009
3

--------------------------------------------------------------------------------


 
2.           Cashless Exercise.
 
(a)         If a registration statement (“Registration Statement”) is effective
for the public unrestricted resale of all of the Warrant Shares issuable upon
exercise of this Warrant, this Warrant may be exercised in whole or in part for
cash only as set forth in Section 1 above.  If such Registration Statement is
not available, payment upon exercise may be made at the option of the Holder
either in (i) cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Purchase Price,
(ii) by delivery of Common Stock issuable upon exercise of the Warrants in
accordance with Section (b) below or (iii) by a combination of any of the
foregoing methods, for the number of Common Stock specified in such form (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the holder per the terms of this
Warrant) and the holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.
 
(b)         Subject to the provisions herein to the contrary, if the Fair Market
Value of one share of Common Stock is greater than the Purchase Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant for
cash, the holder may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being cancelled) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Subscription Form in which event the Company shall issue to the holder
a number of shares of Common Stock computed using the following formula:
 
X=Y (A-B)
A
 
Where  X=       the number of shares of Common Stock to be issued to the holder
 
 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 
 
A=
the average of the closing sale prices of the Common Stock for the ten (10)
Trading Days immediately prior to (but not including) the Exercise Date, (or if
no such closing prices are available, then the Fair Market Value)

 
 
B=
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood, and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Promissory Note.
 
November 18, 2009
4

--------------------------------------------------------------------------------


 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.       Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another entity, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another entity) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, (D) the Company
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more persons or entities whereby such other persons or
entities acquire more than the 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any “person” or “group” (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Company, or (F) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder, (a) upon exercise of this Warrant, the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event or (b) if the Company is acquired in
(1) a transaction where the consideration paid to the holders of the Common
Stock consists solely of cash, (2) a “Rule 13e-3 transaction” as defined in Rule
13e-3 under the 1934 Act, or (3) a transaction involving a person or entity not
traded on a national securities exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market, or the Nasdaq Capital Market, cash equal to the
Black-Scholes Value.  For purposes of any such exercise, the determination of
the Purchase Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Purchase Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash, or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction.  To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into Alternate Consideration.  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 3.1
and ensuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.  “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request, and (iii) an expected volatility equal
to the 100-day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.
 
November 18, 2009
5

--------------------------------------------------------------------------------


 
3.2.       Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense, deliver or cause
to be delivered the stock and other securities and property (including cash,
where applicable) receivable by the Holder of the Warrants after the effective
date of such dissolution pursuant to this Section 3 to a bank or trust company
(a “Trustee”) having its principal office in New York, NY, as trustee for the
Holder of the Warrants.  Such property shall be delivered only upon payment of
the Warrant exercise price.
 
3.3.       Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.  In the event this Warrant does not continue in full
force and effect after the consummation of the transaction described in this
Section 3, then only in such event will the Company’s securities and property
(including cash, where applicable) receivable by the Holder of the Warrants be
delivered to the Trustee as contemplated by Section 3.2.
 
4.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Purchase Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Purchase Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Purchase Price then in effect. The
Purchase Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section
4.  The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof, be entitled to receive shall be adjusted to
a number determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 12 hereof).
 
November 18, 2009
6

--------------------------------------------------------------------------------


 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.  The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant.  This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company’s Common Stock.
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Reserved.
 
10.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date in connection with that number of Common Stock
which would be in excess of the sum of (i) the number of Common Stock
beneficially owned by the Holder and its affiliates on an exercise date, and
(ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding Common Stock on such
date.  For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate exercises which
would result in the issuance of more than 4.99%.  The restriction described in
this paragraph may be waived, in whole or in part, upon sixty-one (61) days
prior notice from the Holder to the Company to increase such percentage to up to
9.99%.  The Holder may allocate which of the equity of the Company deemed
beneficially owned by the Subscriber shall be included in the 4.99% amount
described above and which shall be allocated to the excess above 4.99%.
 
11.           Reserved.
 
12.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
13.           Transfer on the Company’s Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
November 18, 2009
7

--------------------------------------------------------------------------------


 
14.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:  if to the Company, to:  Green Irons Holdings
Corp., 10497 Town and Country Way, Suite 310, Houston, TX 77024,  Attn: Allan
Millmaker, President, facsimile:  (__) ___-____, with a copy by facsimile only
to:  M2 Law Professional Corporation, 500 Newport Center Drive, Suite 800,
Newport Beach, California 92660, facsimile:  (949) 706-1475, and (ii) if to the
Holder, __________________ ___________________________________, facsimile (__)
___-____.
 
 
15.           Law Governing This Warrant.  This Warrant shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of Nevada or in the federal courts located in the State
of Nevada.  The parties to this Warrant hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.  The Company and Holder waive trial by jury.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.  In the event that any provision of this Warrant or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
 
 
 

November 18, 2009
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
GREEN IRONS HOLDINGS CORP.
 
By:       /s/ Philip Mann                   
Philip Mann, Chief Financial Officer

November 18, 2009
 
9

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
 
TO:  GREEN IRONS HOLDINGS CORP.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
[___]           ________ shares of the Common Stock covered by such Warrant; or
[___]           the maximum number of shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in Section 2.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):
 
[___]           $__________ in lawful money of the United States; and/or
[___]           the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share for purposes of this calculation); and/or
 
[___]           the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
_______________________________________________________________________ whose
address is                                                    
                             
                                                                             
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.
 
Dated:  _______________, ____
_______________________________________________________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
_______________________________________________________________________
_______________________________________________________________________
(Address)


 
10

--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of GREEN IRONS HOLDINGS CORP., to which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of GREEN IRONS
HOLDINGS CORP., with full power of substitution in the premises.
 
 
Transferees
Percentage Transferred
Number Transferred
                 

 
 
Dated:  ________________, _____
 
 
 
Signed in the presence of:
 
_____________________________________________________
(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 
_____________________________________________________
(Name)
 
_______________________________________________________________________
(Signature must conform to name of holder as specified on the face of the
warrant)
 
 
 
_______________________________________________________________________
_______________________________________________________________________
(address)
 
_______________________________________________________________________
_______________________________________________________________________
(address)

 
 
 11

--------------------------------------------------------------------------------